Messmore, J.,
concurring.
I concur in the result reached in the majority opinion. The provisions of the home rule charter of the city of Lincoln are sufficiently contained in the majority opinion.
' At the close of plaintiff’s evidence, defendant moved the court to dismiss the petition in that she failed to allege and *465prove that she filed a claim for damages with the city in the office of the city clerk within 30 days after the acts of which she complains were committed, as provided by the home rule charter, the same being a claim for unliquidated damages. This motion was overruled, and this ruling is assigned as error.
Defendant cites City of Lincoln v. Grant, 38 Neb. 369, 56 N. W. 995, and City of Lincoln v. Finkle, 41 Neb. 575, 59 N. W. 915. The majority opinion, in effect, overrules these two cases in so far as they conflict with the opinion in the instant case. The foregoing are cases that had to do with the changing of a grade, resulting in damage to property. In City of Lincoln v. Grant, supra, on page 373, we find the following language with reference to notice:
“It is true the right to recover for damage to private property in like cases is reserved by the Constitution, but there is no doubt that the legislature may regulate the remedy and prescribe the forms to be observed in order to enforce that right. The only limitation upon the legislative authority is that the regulation must be reasonable and provided by general laws of uniform operation.” (Italics ours.) The plaintiff in the Grant case.failed to file a notice as required by the charter of the city of Lincoln. She having failed to meet the requirement of the charter, the city prevailed.
Section 21, art. I of the Constitution of Nebraska, provides: “The property of no person shall be taken or damaged for public use without just compensation therefor.” This constitutional provision is referred to in the italicized language above. In the instant case the city actually appropriated a strip of land, using the same for a borrow pit, taking and using 2,000 feet of dirt, and rendering the land useless. In City of Lincoln v. Grant, supra, and in City of Lincoln v. Finkle, supra, there was no appropriation of land. This is the distinction between those two cases and the case at bar, and the former need not be overruled.
. I believe the facts in the instant case come within the italicized language quoted from the Grant case, and consti*466tute a limitation upon the legislative authority (the city) in that the regulation, which the city seeks to apply and enforce with reference to requiring notice, is unreasonable.
Under the circumstances, plaintiff is not required to plead or prove that she filed a claim as provided for by the city charter.